958 A.2d 1041 (2008)
In the Interest of D.G.
Petition of D.G.
No. 230 EAL 2008
Supreme Court of Pennsylvania.
October 15, 2008.

ORDER
PER CURIAM.
AND NOW, this 15th day of October, 2008, the Petition for Allowance of Appeal is hereby GRANTED and the matter is to be SUBMITTED on briefs. The issue, as stated by Petitioner, is:
Did not the lower court commit error when it affirmed the trial court's finding of adjudication of delinquency despite a complete lack of evidence to support the conviction and the District Attorney's office [concedes] as much?